Kupperman, J. (concurring):
The judgment should be affirmed. As Justice Steuer aptly stated in People v. Sullivan (37 A D 2d 559, 562 [dissent], app. dsmd. 29 N Y 2d 937): “ It is most discouraging to witness the release of a wholesale dealer in the drug poisoning a large sector of the community upon what is, at best, a hypertechnieal view of the law and, at worst, what we believe a mistaken view of the defendant’s rights. The safeguards of our system unfortunately make it difficult to apprehend and convict one who like this defendant, occupies a place in the drug traffic a step away from the ultimate consumer. While he is entitled to the protection of those safeguards, there appears to be no good reason why they should be extended by interpretation far beyond their salutary purposes for his benefit.”